TO BE EFFECTIVE NOVEMBER 9, 2010 AMENDMENT OF AMENDED AND RESTATED ARTICLES OF INCORPORATION OF BAIRD FUNDS, INC. The undersigned Secretary of Baird Funds, Inc. (the “Corporation”), hereby certifies that in accordance with Section 180.1002 of the Wisconsin Statutes, the following Amendment was duly adopted to remove the RiverFront Long-Term Growth Fund (the “Fund”) as a class of the Corporation as indicated below. “Paragraph A of Article IV of the Amended and Restated Articles of Incorporation is hereby amended by deleting Paragraph A thereof and inserting the following as a new paragraph: ‘A.The Corporation shall have the authority to issue an indefinite number of shares with a par value of $.01 per share.Subject to the following paragraph, the authorized shares are classified as follows: Class Series Authorized Number of Shares Baird LargeCap Fund Investor Shares Institutional Shares Indefinite Indefinite Baird MidCap Fund Investor Shares Institutional Shares Indefinite Indefinite Baird Intermediate Bond Fund Investor Shares Institutional Shares Indefinite Indefinite Baird Aggregate Bond Fund Investor Shares Institutional Shares Indefinite Indefinite Baird Intermediate Municipal Bond Fund Investor Shares Institutional Shares Indefinite Indefinite Baird Core Plus Bond Fund Investor Shares Institutional Shares Indefinite Indefinite Baird Short-Term Bond Fund Investor Shares Institutional Shares Indefinite Indefinite’” This Amendment to the Amended and Restated Articles of Incorporation of the Corporation was adopted by the Board of Directors on November 8, 2010 in accordance with Sections 180.1002 and 180.0602 of the Wisconsin Statutes.Shareholder approval was not required.As of September 27, 2010, no shares of the Fund were issued and outstanding. Executed this 8th day of November, 2010. BAIRD FUNDS, INC. By:/s/ Charles M. Weber Charles M. Weber, Secretary This instrument was drafted by: Michael J. Conmey Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin53202
